TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00295-CR


Willie Woodrow Ball, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
NO. D-1-DC-10-301724, HONORABLE MIKE LYNCH, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant, Willie Woodrow Ball, was charged with one count of aggravated
assault by threat with a deadly weapon, a second degree felony.  See Tex. Penal Code Ann. § 22.02
(West 2011).  Ball waived his right to a jury trial and entered a plea of not guilty.  The trial court
found Ball guilty, and after he pleaded true to one enhancement paragraph, sentenced Ball to five
years' imprisonment with a deadly-weapon finding.  See id. §§ 12.42(b), .32 (West 2011).
		Ball's court-appointed attorney filed a brief concluding that the appeal is frivolous
and without merit.  The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967),
by presenting a professional evaluation of the record demonstrating why there are no arguable
grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 
(Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State,
485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). 
Ball received a copy of counsel's brief and was advised of his right to examine the appellate record
and to file a pro se brief.  See Anders, 386 U.S. at 744.  No pro se brief has been filed.
		We have reviewed the record and counsel's brief and agree that the appeal is
frivolous and without merit.  We find nothing in the record that might arguably support the appeal. 
See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).  Counsel's motion to withdraw
is granted.
		The judgment of conviction is affirmed.

							____________________________________
							Diane M. Henson, Justice
Before Chief Justice Jones, Justices Pemberton and Henson
Affirmed
Filed:   December 14, 2011
Do Not Publish